department of the treasury internal_revenue_service washington d c date number release date cc psi uilc internal_revenue_service national_office field_service_advice memorandum for joseph f maselli area_counsel cc lm mct from paul f kugler associate chief_counsel passthroughs and special industries cc psi subject depreciation of tires and tubes this field_service_advice responds to your memorandum received by this office on date regarding the matter referenced above field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer issue sec_1 whether the cost of tires and tubes purchased for new vehicles must be capitalized and recovered through depreciation or is such cost currently deductible as a business_expense if the cost of the tires and tubes must be capitalized are the tires and tubes treated as separate assets for depreciation purposes and if so over what recovery_period are they depreciated if the cost of tires and tubes must be capitalized and tires and tubes are treated as separate assets for depreciation purposes how is the cost of replacement tires and tubes recovered whether a change from currently deducting the cost of tires and tubes to capitalizing and depreciating such cost is a change in method_of_accounting conclusion sec_1 if the factual development indicates that the tires and tubes at issue have a useful_life of more than one year the cost of the tires and tubes must be capitalized and recovered through depreciation otherwise the cost is currently deductible if the cost of the tires and tubes must be capitalized the tires and tubes are treated as assets separate from the vehicles for depreciation purposes the recovery_period for the tires and tubes i sec_5 or years if the cost of replacement tires and tubes must be capitalized their cost is recovered in the same manner as the cost of new tires and tubes a change from currently deducting the cost of tires and tubes to capitalizing and depreciating the cost is a change in method_of_accounting facts taxpayer has strict maintenance and operating procedures that enable the vehicles to remain in operation for years or more for each of the years at issue taxpayer purchased numerous new vehicles most of them without tires taxpayer contracted separately with tire companies purchased the tires in bulk and arranged to have the tires placed on the vehicles taxpayer is an accrual basis taxpayer during the years at issue taxpayer deducted as a current operating expense the cost of the tires and tubes for its new vehicles in the month in which it capitalized the cost of the vehicles thereafter taxpayer deducted as a current operating expense the cost of replacement tires and tubes taxpayer’s treatment of tires and tubes for new vehicles and replacement tires and tubes was consistent with its practice during previous years taxpayer contends that tires and tubes are rapidly consumable separate assets the service believes that its ongoing factual development will show that taxpayer’s tires and tubes last several years law and analysis issue sec_1 and sec_162 of the internal_revenue_code allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however sec_263 prohibits a deduction for capital expenditures capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_1_263_a_-2 of the income_tax regulations such capital expenditures are subject_to the allowance for depreciation sec_167 provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer’s activities revproc_87_56 1987_2_cb_674 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset category see 111_tc_105 item described in both an asset and an activity category furniture and fixtures should be placed in the asset category the asset classes described below are set forth in revproc_87_56 asset class light general purpose trucks includes trucks for use over the road that weigh less than big_number pounds trucks in this class have a recovery_period of years for purposes of both sec_168 and sec_168 asset class tractor units for use over-the-road provides a 3-year recovery_period for purposes of sec_168 and a 4-year recovery_period for purposes of sec_168 for vehicles includible in this class asset class trailers and trailer-mounted containers provides a 5-year recovery_period for purposes of sec_168 and a 6-year recovery_period for purposes of sec_168 for assets includible in this class asset cla sec_42 motor transport--freight includes assets used in the commercial and contract carrying of freight by road except for transportation assets included in classes with the prefix assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 revrul_59_249 1959_2_cb_55 holds that the cost of tires and tubes on new commercial trucking equipment purchased and used by the taxpayer in motor freight transportation is deductible in full as ordinary and necessary business_expense in the taxable_year of purchase if such tires and tubes are consumable within that year or their average useful_life is less than one year even though it extends in part into the next year revrul_68_134 1968_1_cb_63 holds that the principles of revrul_59_249 are applicable to tires in the case of a taxpayer who is a purchaser-lessor of new commercial trucking equipment revrul_69_560 1969_2_cb_25 holds that the cost of tires and tubes purchased by the taxpayer on new highway construction equipment that it uses or leases is deductible in full as ordinary and necessary business_expense in the taxable_year of purchase where such tires and tubes have an average useful_life of less than one year revrul_73_357 1973_2_cb_40 holds that the cost properly allocable to tires and tubes on used construction equipment purchased by the taxpayer is deductible as an ordinary and necessary business_expense in the taxable_year of purchase if their average remaining useful_life is less than one year the revenue rulings discussed above were issued in the context of several court cases that had addressed the treatment of the cost of tires and tubes purchased with vehicles and equipment 47_bta_292 interstate truck service inc v commissioner tcmemo_1958_219 331_f2d_418 1st cir in support of its conclusion that the cost of truck tires and tubes consumable within the taxable_year purchased are currently deductible as business_expense the court in tompkins noted that while it could not allow as an expense every part of a truck’s mechanism that might wear out in less than a year the tires and tubes are easily separable from the truck and are not a part of the truck’s mechanism the court thought it absurd to associate the short-lived tires’ cost_recovery with the depreciation of the much longer-lived trucks in interstate the court allowed the current deduction of the cost of tires and tubes even though not all of the tires and tubes at issue were consumable within the taxable_year of purchase however the court found that on average all of the tires and tubes were consumable in less than one year after discussing both of these cases revrul_59_249 announces that the service will follow these decisions revrul_68_134 discusses the zelco decision noting that the appellate court concluded that a lessor of vehicles was not required to treat tires as a part of the leased vehicles the cases and revenue rulings discussed above stand for the proposition that tires and tubes are not treated as part of a vehicle for depreciation purposes rather they are considered to be separate assets and as such their cost is currently deductible by a purchaser provided they are consumable in less than one year it is of critical importance to note that in each of these cases and revenue rulings the tires and tubes at issue were consumable in less than a year accordingly if the factual development shows that the tires and tubes at issue in the present case have an average useful_life to taxpayer of more than one year their cost cannot be currently deducted by taxpayer as an operating expense their cost must be capitalized and recovered through depreciation for purposes of our continuing analysis we will assume that the tires and tubes at issue have an average useful_life of more than one year as stated previously the preceding cases and revenue rulings conclude that tires and tubes are separate assets from the vehicles or equipment to which they are attached because they are not considered to be part of the vehicle for depreciation purposes they are not associated with any of the specific transportation assets included in the asset classes of revproc_87_56 with the prefix therefore in accordance with sec_168 and revproc_87_57 tires and tubes that must be capitalized are depreciated as assets used in specific business activities in the present case taxpayer’s business activity is described in asset cla sec_42 motor transport--freight assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 the preceding analysis is equally applicable to taxpayer’s replacement tires and tubes if taxpayer’s replacement tires and tubes have an average useful_life to taxpayer of more than one year their cost must be capitalized and recovered through depreciation as discussed above tires and tubes are treated as assets separate from the vehicles for depreciation purposes because under sec_168 all of taxpayer’s tires and tubes whether original or replacement would be depreciated as assets used in taxpayer’s motor transport-freight business activity asset cla sec_42 taxpayer’s replacement tires and tubes would be depreciated in the same manner as taxpayer’s new tires and tubes therefore taxpayer’s replacement tires and tubes would have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 issue sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis on which the taxpayer regularly computes its income in keeping its books sec_446 provides that if the taxpayer’s method_of_accounting does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_1_446-1 provides that the term method_of_accounting includes not only the overall_method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan the section further provides that a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction although a method_of_accounting may exist without the necessity of a pattern of consistent treatment of an item sec_1_446-1 also provides that in most instances a method_of_accounting is not established for an item without consistent treatment the erroneous treatment of a material_item in the same way in two or more consecutively filed federal tax returns represents the consistent treatment of that item see revrul_90_38 1990_1_cb_57 sec_1_446-1 provides that a change in method_of_accounting does not include an adjustment in the useful_life of a depreciable asset or a change in treatment resulting from a change in underlying facts however the section also provides that a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets that had been consistently treated as an expense in the year of purchase is to be treated as a change in method_of_accounting in the present case taxpayer has expensed the cost of tires and tubes on its federal tax returns for two or more consecutive years and as a result has adopted this expensing treatment as the method_of_accounting for the tires and tubes even if such treatment is erroneous see sec_1_446-1 revrul_90_38 a change from expensing to capitalizing and depreciating the cost of tires and tubes involves the timing of deductions and thus is a change in method_of_accounting sec_1_446-1 if taxpayer’s tires and tubes should be capitalized then taxpayer’s present method_of_accounting for their cost would not satisfy the clear_reflection_of_income requirement of sec_446 under sec_446 the service could compute taxpayer’s taxable_income in accordance with a method that clearly reflects taxpayer’s income accordingly a change in method_of_accounting would be necessary to clearly reflect taxpayer’s income further none of the exceptions under sec_1_446-1 apply in the present case there is not a change in the useful_life of an asset that taxpayer was capitalizing and depreciating instead there is a change to capitalization of an asset that taxpayer was expensing therefore the adjustment in the useful_life of a depreciable asset exception does not apply similarly taxpayer has not identified any change in underlying facts that occurred in the year_of_change that would justify a change from expensing to capitalizing the cost of the tires and tubes case development hazards and other considerations if you have any questions regarding this field_service_advice please call paul f kugler associate chief_counsel passthroughs special industries by kathleen reed senior technician reviewer branch passthroughs special industries
